DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a fixing unit configured to be opened in such a way to be integrated and rotated with the swing door in a state in which the sliding door is fully opened”. This limitation is awkwardly worded and it is unclear exactly what is being claimed. Examiner notes that it is unclear what exactly is considered to be Applicants “fixing unit” and how exactly it would be considered to be “opened in such a way to be integrated and rotated with the swing door” (i.e. how is the fixing unit “opened” so that it is “integrated and rotated with the swing door”. Appropriate correction is required. 
Claims 2-14 and 16-18 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, 15 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Maruyama et al. (US 9,073,413) (hereinafter Maruyama).
Regarding claims 1 and 15, as best understood, Maruyama discloses a vehicle comprising: a vehicle body (Figure 1, element 2); a sliding door (Figure 1, element 6) coupled to the vehicle body; an outside handle (Figure 1, element 8) positioned on an outside of the sliding door, wherein the sliding door is configured to be opened upon a first operation of the outside handle; a swing door (Figure 1, element 7) configured to be integrated and opened with the sliding door upon a second operation of the outside handle; and a fixing unit (Considered either Figures 7A and 7B, elements 38 and 39, or Figures 16A-16C, elements 71 and 70) configured to be opened in such a way to be integrated and rotated with the swing door in a state in which the sliding door is fully opened (See at least column 7, lines 10-39, “the swing door 7 may be opened by directly using the outer door opening and closing handle 8 or the inner door opening and closing handle 9 after the slide door 6 is fully opened by operating the outer door opening and closing handle 8 or the inner door opening and closing handle 9”).

Regarding claim 5, as best understood, Maruyama discloses a first fixing part (Figures 16A-16C, element 72) in a back of the sliding door, wherein the first fixing part is coupled to a swing handle lever rod (Figures 16A-16C, element 73) positioned at one end of the outside handle and is configured to be rotated.
Regarding claim 7, Maruyama discloses a first rail (Figures 2A-2C, element 13) fixed to a vehicle body, wherein a first roller and a second roller (Figure 3, elements 42 and 41) disposed at a top of the sliding door are configured to move along the first rail in accordance with an opening operation of the sliding door (See at least column 5, lines 8-10).  
Regarding claim 8, Maruyama discloses a second rail (See Figures 1 and 2A, elements 11C and 17) fixed to a back of the swing door and positioned at a location lower than the first rail, wherein a third roller and a fourth roller (Figure 4, elements 33 and 34) disposed in a middle of the sliding door are configured to move along the second rail in accordance with the opening operation of the sliding door.  
Regarding claim 9, Maruyama discloses an opening part (Figure 2C, considered at least element 29) positioned at an end of the first rail and formed to correspond to a location of the first roller and the second roller when the sliding door is fully opened.  
Regarding claim 10, Maruyama discloses wherein the fixing unit comprises: a fixing pin (Figures 7A and 7B, element 37) positioned at one end of the sliding door; and a catch (Figures 7A and 7B, element 38) positioned at one end of the swing door to correspond to a location of the fixing pin, wherein, when the sliding door is fully opened, the catch is configured to be rotated to fix the fixing pin (See Figures 7A and 7B).  
Regarding claim 10, Maruyama discloses wherein the fixing unit comprises: a fixing pin (Figures 16A-16C, element 70) positioned at one end of the sliding door; and a catch (Figures 16A-16C, elements 72 and 73) positioned at one end of the swing door to correspond to a location of the fixing pin, wherein, when the sliding door is fully opened, the catch is configured to be rotated to fix the fixing pin (Figures 16A-16C).  
Regarding claim 18, Maruyama discloses a first rail (Figures 2A-2C, element 13) fixed to the vehicle body; a second rail (See Figures 1 and 2A, elements 11C and 17) fixed to a back of the swing door and positioned at a location lower than the first rail; a first roller and a second roller (Figure 3, elements 42 and 41, See at least column 5, lines 8-10) disposed at a top of the sliding door and configured to move along the first rail in accordance with an opening operation of the sliding door; a third roller and a fourth roller (Figure 4, elements 33 and 34) disposed in a middle of the sliding door and configured to move along the second rail in accordance with the opening operation of the sliding door; and HYU-0558USoi-HL-29-an opening part positioned at an end of the first rail and formed to correspond to a location of the first roller and the second roller when the sliding door is fully opened.  

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 2-4, 6, 11-14, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634